Citation Nr: 0637720	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  97-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected ileocolic resection and anastomosis.

2.  Entitlement to a compensable rating for a service-
connected appendectomy scar.

3.  Entitlement to service connection for headache 
disability.

4.  Entitlement to service connection for psychiatric 
disability.

5.  Entitlement to service connection for impotency.

6.  Entitlement to service connection for disability 
manifested by locking joints of the fingers.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979; and from April 1983 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 1996, a statement 
of the case was issued in December 1996, and a substantive 
appeal was received in February 1997.

In additional to the six issues enumerated above, the Board 
notes that the veteran withdrew two issues at his June 2006 
Board hearing.  The issues were entitlement to service 
connection for residuals of right lobe of pneumonia and 
service connection for acute renal failure.  The veteran also 
initially appealed the issues of entitlement to service 
connection for a low back disorder and service connection for 
an anal fissure.  The RO granted service connection for these 
disabilities by way of an October 2005 rating decision.  As 
the granting of service connection constitutes a complete 
grant of benefits sought, the issues are not before the 
Board.      

The issues of entitlement to service connection for 
headaches, for depression, for impotency, and for locking 
joints of the fingers are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's ileocolic resection and anastomosis results in 
a disability picture which more nearly approximates definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings, but without marked interference with absorption and 
nutrition and without severe impairment of health or material 
weight loss.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent (but no higher) for the veteran's service-connected 
ileocolic resection and anastomosis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 7328 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in June 1995 (prior to the 
enactment of the VCAA).  A rating decision was issued in 
March 1996.  In July 2003, a VCAA letter was issued to the 
appellant.  This letter effectively notified the appellant of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the July 2003 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but there had been no notice of the 
rating criteria used to evaluate the veteran's disabilities.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant a letter in July 2003 in 
which it advised the appellant of what information and 
evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for depression, any 
questions as to the appropriate disability rating are 
rendered moot.  With regards to the increased rating claims, 
the Board finds that the veteran was informed of the rating 
criteria by way of additional correspondences, to include 
March 2006 and April 2006 correspondences that specifically 
addressed the Dingess/Hartman decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the claim for an 
increased rating for the service-connected ileocolic 
resection and anastomosis.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to this particular issue.  Additional 
assistance to the veteran with regard to the other issues is 
addressed in the remand section of this decision. 

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected ileocolic resection and 
anastomosis warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected ileocolic resection and 
anastomosis has been rated by the RO under the provisions of 
Diagnostic Code 7328.  Under this regulatory provision, a 20 
percent rating is warranted for resection of the small 
intestine that is symptomatic with diarrhea, anemia and 
inability to gain weight.  A 40 percent rating is warranted 
for resection of the small intestine with definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss.  A 60 percent rating 
is warranted for resection of the small intestine with marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  

The veteran underwent a VA examination in September 1995.  He 
complained of diffuse abdominal pain which was sometimes 
sharp and radiating throughout the abdomen and sometimes the 
perianal area.  The pain was exacerbated with any form of 
physical exertion.  He also complained of chronic diarrhea 
since 1990 with occasional red blood on the toilet tissue but 
no history of hematochezia or melena.  He has self treated 
with aspirin and Metamucil without significant improvement.    

The veteran has since sought treatment on an outpatient basis 
for chronic abdominal pain.  

The veteran underwent a VA examination in July 2005.  The 
clinician noted that the veteran's ileocolic resection 
affects general body health by causing pain which interferes 
with work.  It does not affect his body weight.  He weighed 
227 pounds.  He suffers from abdominal pain located at the 
stomach and anus that occurs more than 2/3 of the year.  His 
intestinal condition also causes diarrhea (approximately five 
times per day).  His current treatment is Tylenol #3 and 
Metamucil.  The functional impairment is pain, and the fact 
that he always needs to be close to a restroom.  The veteran 
reported that the condition resulted in two days of work lost 
per month.  

The veteran testified at his June 2006 Board hearing that his 
ileocolic resection causes him to visit the VA Medical Center 
(VAMC) regularly.  He stated that he has a great deal of pain 
(almost constant) associated with the resection.    

The veteran submitted a statement from his employer stating 
that the veteran has been working for ten years.  He stated 
that the veteran needs to make frequent restroom breaks which 
often causes the sales floor to become short staffed.  The 
breaks often require the veteran to be off the floor for 15-
20 minutes or longer.  His condition also restricts the 
amount of weight he can lift. 

The veteran is currently rated at 20 percent for his 
ileocolic resection and anastomosis.  In order to warrant a 
rating of 40 percent, the veteran's condition must produce 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  At the 
veteran's July 2005 VA examination, the clinician noted that 
the veteran weighed 227 pounds.  He further noted that the 
veteran's disability does not affect his body weight.  
However, examination findings include ongoing abdominal pain 
and diarrhea which have been attributed to the resection and 
anastomosis.  The veteran testified that he suffers almost 
constant pain associated with the resection.  Although there 
is no apparent weight loss, the Board believes that the 
overall disability picture more nearly approximates the 
criteria for a 40 percent rating.  38 C.F.R. § 4.7.  
Moreover, the Board believes that such rating is warranted 
during the entire period contemplated by this appeal; that 
is, from June 1, 1995.  Fenderson.  

However, the clear preponderance of the evidence is against a 
finding of marked interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including material weight loss.  As 
such, a rating in excess of 40 percent is not warranted.

The Board notes that many of the symptoms for which the 
veteran complains are not directly related to the ileocolic 
resection.  The veteran acknowledged at his June 2006 Board 
hearing that it was anal surgery that has caused pain, 
involuntary muscle spasms, and the loss of bowel control that 
causes him to soil his clothes.  The issue of an increased 
rating for his service connected anal fissure with 
hypertrophied sphincter is not yet on appeal since the 
veteran did not file a notice of disagreement or substantive 
appeal in regards to the October 2005 rating decision that 
granted service connection.     


ORDER

Entitlement to a rating of 40 percent (but no higher ) for an 
ileocolic resection and anastomosis is warranted, effective 
from June 1, 1995.  To this extent, the appeal is granted.




REMAND

The Board notes that the veteran's service medical records 
indicate that he was treated on numerous occasions for 
headaches.  The Board also notes that veteran sustained a 
sprain of his index finger on his right hand in November 
1984, and a sprain of his fourth left finger in October 1991.  
The veteran noted swollen index fingers on his left and right 
hands in his April 1995 Report of Medical History.  Neither 
the veteran's September 1995 VA examination or his July 2005 
examination addressed these issues.  

At the June 2006 Board hearing, the veteran emphatically 
asserted that his service-connected appendectomy scar was 
productive of pain, especially on certain motions and 
activities.  The Board believes that another examination to 
specifically address this contention is in order. 

At the June 2006 Board hearing, the veteran suggested that 
his impotency is a result of the medications that he is 
taking.  The veteran is currently service connected for the 
following disabilities: chronic lumbar strain; ileocolic 
resection and anastomosis; residuals of a fracture of the 
fourth finger of his left hand; an anal fissure with 
hypertrophied sphincter; and an appendectomy scar.  He is 
currently taking medications to control the symptoms of some 
of these disabilities.  The question of the cause of the 
veteran's impotency is medical in nature and should be 
addressed by a VA medical examiner.    

Likewise, the veteran's contentions related to a psychiatric 
disability appear to include the theory of secondary service 
connection.  38 C.F.R. § 3.310.  This question should also be 
addressed by medical personnel.  Moreover, the Board notes 
that VA has published a final rule setting forth 38 C.F.R. 
§ 3.384 which defines a psychosis for purposes of applying 
the one-year presumption for 



psychoses set forth in 38 C.F.R. §§ 3.307, 3.309.  These new 
provisions are as follows:

Sec.  3.384  Psychosis.

        For purposes of this part, the term 
"psychosis" means any of the following disorders 
listed in Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Text Revision, of 
the American Psychiatric Association (DSM-IV-TR):

        (a) Brief Psychotic Disorder;
        (b) Delusional Disorder;
        (c) Psychotic Disorder Due to General Medical 
Condition;
        (d) Psychotic Disorder Not Otherwise 
Specified;
        (e) Schizoaffective Disorder;
        (f) Schizophrenia;
        (g) Schizophreniform Disorder;
        (h) Shared Psychotic Disorder; and
        (i) Substance-Induced Psychotic Disorder.

38 C.F.R. § 3.384 (as in effect August 28, 2006).  

Preliminary review of the claims file suggests that the 
veteran was seen for psychiatric symptomatology within one 
year of discharge from service.  The Board therefore believes 
it appropriate to have a qualified VA examiner offer an 
opinion as to whether the veteran currently suffers from a 
"psychosis" and, if so, whether it was manifested within 
one year of discharge.  An opinion should also be obtained as 
to whether any current psychiatric disability is otherwise 
related to service, or to any service-connected disability or 
disabilities.  In other words, the theory of secondary 
service connection should also be addressed. 



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded 
appropriate examinations to ascertain the 
severity of his service-connected 
appendectomy scar and to ascertain the 
nature and etiology of the claimed 
headache disability, psychiatric 
disability, impotency, and disability 
manifested by locking joints of the 
fingers.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated tests should be accomplished.    

      a)  The appendectomy scar examiner 
should clearly report all findings in 
accordance with VA rating criteria.  The 
examiner should specifically report 
whether the scar is productive of 
tenderness and/or pain.  

     b)  After examining the veteran and 
reviewing the claims file, the headache 
disability examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current chronic 
headache disability is causally related 
to the veteran's active duty service.  

     c)  After examining the veteran and 
reviewing the claims file, the 
psychiatric disability examiner should 
report all current acquired psychiatric 
disorders.  

          ---If any psychosis (as defined 
in 38 C.F.R. § 3.384) is found to be 
present, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder was 
manifested during service or within one 
year of discharge from service.  

         ---As to any current acquired 
psychiatric disability other than a 
psychosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder was 
manifested during the veteran's active 
duty service.  

          ---As to any current acquired 
psychiatric disability (either a 
psychosis or a disorder which is not a 
psychosis), the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder is 
proximately due to or caused by, or has 
been aggravated by, a service-connected 
disability.  

     d)  After examining the veteran and 
reviewing the claims file, the impotency 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's impotency is 
proximately due to or caused by, or has 
been aggravated by, a service-connected 
disability or medication for such a 
disability. 

     e) After examining the veteran and 
reviewing the claims file, the finger 
disability examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current disability 
manifested by locking joints of the 
fingers is causally related to the 
veteran's active duty service.

2.  After completion of the above 
actions, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The RO's 
determinations as to the service 
connection claims should include 
consideration of both direct and 
secondary service connection theories as 
may be appropriate to the issues and 
pertinent contentions.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


